Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-15 and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites “a front plate arranged on the extrusion head; and a motorized adjustment device arranged at the front plate on the extrusion head which is configured to be moved by an actuating signal, the motorized adjustment device comprising a first piezoelectric actuator, wherein,
the motorized adjustment device is assigned to at least one of the semi-finished
product guide and to the molding die so that the semi-finished product guide and the molding
die can be aligned with respect to each other by moving the first piezoelectric actuator of the

	Claims not listed above are rejected as being dependent upon a rejected claim.
Claims 11-15 and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a motorized adjustment device arranged at the front plate on the extrusion head … , the motorized adjustment device is assigned to at least one of the semi-finished product guide and to the molding die … , and the motorized adjustment device …  acts directly on at least one of the semi-finished product guide and the molding die” which is incorrect and indefinite.  While the original specification discloses a motorized adjustment device arranged at the front plate assigned to the molding die and acting directly on the molding die, the original specification does not disclose a motorized adjustment device arranged at the front plate, which is assigned to the semi-finished product 
	Claim 15 recites “wherein the first piezoelectric actuator is mounted at at least one of the semi-finished product guide, the molding die, and the alignment body” which is incorrect and indefinite.    While the original specification discloses a motorized adjustment device arranged at the front plate wherein the first piezoelectric actuator is mounted at at least one of the molding die and the alignment body, the original specification does not disclose a motorized adjustment device arranged at the front plate wherein the first piezoelectric actuator is mounted at the semi-finished product guide.  Thus, it is unclear how a motorized adjustment device (which includes the first piezoelectric actuator) arranged at the front plate is mounted at the semi-finished product guide.
	Claim 22 recites “acting of the motorized adjustment device, via the linear movement generated by the first piezoelectric actuator, directly on at least one of the semi-finished product guide, the
molding die, and an alignment body; aligning at least one of the semi-finished product guide and the molding die with respect to each other” which is incorrect and indefinite.  While the original specification discloses a motorized adjustment device arranged at the front plate wherein a method includes acting of the motorized adjustment device, via the linear movement generated by the first piezoelectric actuator, directly on at least one of the molding die and an alignment body, and aligning the molding die with respect to the semi-finished product guide, the original specification does not disclose a motorized adjustment device arranged at the front plate wherein a method includes acting of the motorized adjustment device, via the linear movement generated by the first piezoelectric actuator, directly on the semi-finished product guide, aligning the semi-finished product guide with respect to the molding die.  Thus, it is unclear how a motorized adjustment device (which includes the first piezoelectric actuator) arranged at the front plate is used in a method including acting of the motorized 
	Claim 23 recites “moving the motorized adjustment device with respect to at least one of the semi-finished product guide, the molding die, and an alignment body; aligning at least one of the semi-finished product guide and the molding die with respect to each other” which is incorrect and indefinite.  While the original specification discloses a motorized adjustment device arranged at the front plate wherein a method includes moving the motorized adjustment device with respect to at least one of the molding die and an alignment body; aligning the molding die with respect to the semi-finished product guide, the original specification does not disclose a motorized adjustment device arranged at the front plate wherein a method includes moving the motorized adjustment device with respect to the semi-finished product guide, and aligning the semi-finished product guide with respect to the molding die.  Thus, it is unclear how a motorized adjustment device (which includes the first piezoelectric actuator) arranged at the front plate is used in a method including moving the motorized adjustment device with respect to the semi-finished product guide, and aligning the semi-finished product guide with respect to the molding die.
	Claims not listed above are rejected as being dependent upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-15 and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillemette (US 6,382,944) in view of Tonsi et al. (US 5,286,183) and Swanson et al. (US 2002/0158357).
Guillemette (US 6,382,944) discloses an extrusion apparatus 1 to sheathe wires, semi-finished products for cables, or stranded wires ( col. 2, lines 19-56), the extrusion apparatus comprising:
an extrusion head comprising a molding die 5 and a semi-finished product guide 2, 3 which comprises an aperture (portion of channel 9 between elements 2 and 3 in figs. 2-3), the semi-finished product guide 2, 3 and the molding die 5 being arranged with respect to each other so that a molding compound can be formed into an extruded molded product through the aperture of the semi-finished product guide 2, 3 via the molding die (col. 2, lines 19-56);
a front plate 6 arranged on the extrusion head; and
an adjustment device 4, 12 arranged at the front plate 6 on the extrusion head, the adjustment device comprising adjusting screws 12 (one of the screws 12 defining a first actuator),
wherein,

the adjustment device (defined by screws 12 and any elements between screws 12 and the molding die 5, such as element 4, as shown in figs. 2-3), via a linear movement generated by the adjusting screws 12, acts directly on at least one of the semi-finished product guide and the molding die 5 (col. 2, line 57, to col. 2, line 44); 
(Claim 12) wherein the extrusion apparatus further comprises:
a receptacle configured to accommodate an ingoing material 16 (wire) passing therethrough so that the ingoing material 16 is sheathed with the molding compound (figs. 2-3; col. 47-53, tip 3 defines a receptacle having bores 7, 8 to accommodate wire passing therethrough). 
(Claim 13) wherein the ingoing material is a wire, a semi-finished cable product, or a stranded wire 16 (col. 2, lines 19-27); 
(Claim 14) wherein the adjustment device further comprises an alignment body (defined by any elements between screws 12 and the molding die 5, such as element 4, as shown in figs. 2-3) which comprises a mechanical functional connection with the molding die 5 (figs. 2-3; col. 2, line 42, to col. 3, line 44); and
(Claim 15) wherein the adjusting screws 12 are mounted at at least one of the semi-finished product guide, the molding die 5, and the alignment body (i.e., 4)(figs. 2-3). 
	However, Guillemette (US 6,382,944) does not disclose a motorized adjustment device, as recited by the instant claims.
Tonsi et al. (US 5,286,183) discloses an extrusion apparatus to sheathe wires, semi-finished products for cables, or stranded wires (e.g. col. 1, lines 8-36), the extrusion apparatus comprising:

a motorized adjustment device 14, 15 which is configured to be moved by an actuating signal from control box 18 (fig. 3), the motorized adjustment device comprising a first linear actuator (fig. 1-2; col. 6, line 59, to col. 7, line 24; the motorized adjustment device includes servomotors adapted to move mechanical driving members such as worm screws (defining a first linear actuator)), wherein
the motorized adjustment device is assigned to at least one of the semi-finished product guide and to the molding die so that the semi-finished product guide and the molding die can be aligned with respect to each other by moving the first linear motor of the motorized adjustment device via an application of the actuating signal (figs. 1-3; col. 5, line 40, to col. 7, line 36; Tonsi discloses that rotations of molding die 12 can be controlled with the aid of driving member 12b consisting of a lever tool 12b shown in fig. 2, control (rotations) can be achieved with mechanical driving members in engagement with the corresponding paired driving member (lever tool 12b) carried by the molding die 12, that the mechanical driving members can be worm screws, that rotation of molding die 12 is governed by actuator means 14 consisting of servomotors adapted to move the mechanical driving members (worm screws) causing the desired rotations, and that control box 18 causes (actuating signal) operation of the actuator means 14 to modify the eccentricity of the outflow port 11 (defined between the molding die 12 and the product guide 2, 5) by angular rotation of the molding die 12 (the alignment between the molding die 12 and the product guide 2, 5 is modified by moving the servomotor 14 and the worm screws which define the first linear motor in response from a signal from the control box 18));
wherein the ingoing material is a wire, a semi-finished cable product, or a stranded wire (e.g. col. 1, lines 8-36); and

Swanson et al. (US 2002/0158357) discloses an extrusion apparatus to sheathe wires, the extrusion apparatus comprising an extrusion head comprising a molding die 28, a die holder 22, a semi- finished product guide (which feeds wire 18 in fig. 4), and a first linear actuator (screws 14) assigned to the molding die 28 so that the semi-finished product guide and the molding die can be aligned with respect to each other by moving the first linear actuator, wherein, instead of screws 14, the first linear actuator may be electrical driver devices such as piezoelectric actuators [0028].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the adjustment device of Guillemette (US 6,382,944) with a motorized adjustment device (i.e., servomotors adapted to move screws), as recited by Tonsi et al. (US 5,286,183), because such a modification is known in the art and would enable motorized control of the adjustment screws; to further modify the adjustment screws with piezoelectric actuators, as disclosed by Swanson et al. (US 2002/0158357), because such a modification is known in the art and would provide an alternative actuator for moving the molding die for alignment with the semi-finished product guide.
As to claims 17 and 18, Guillemette (US 6,382,944) discloses a first actuator (lower adjusting screw 12 in fig. 2) and a second actuator (upper adjusting screw 12 in fig. 2), and Swanson et al. (US 2002/0158357) discloses that actuators can be piezoelectric actuators, as mentioned above.  As to a third, fourth and/or further actuator, Guillemette (US 6,382,944) discloses a plurality of adjusting screws 12 acting in radial directions to a central axis of the extrusion head for adjusting the concentric position of the molding die 5 with respect to the pin (semi-finished product guide) 3 (figs. 2-3; col. 2, line 43, to 
As to the dimensions of claims 18 and 19, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify a travel range of the actuators to be 0.01 nm to 1 mm or to be from 0.1 nm to 200 µm because such travel ranges would have been found in finding operable travel lengths to obtain the amount of movement needed for the alignments desired by Guillemette (US 6,382,944), Tonsi et al. (US 5,286,183) and/or Swanson et al. (US 2002/0158357).  Furthermore, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As to Claim 20, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the apparatus with a measuring device and at least one of a steering device and a control device, as recited by Tonsi et al. (US 5,286,183), because such a modification is known in the art and would provide an alternative configuration capable of feedback control of the motorized adjustment device.

As to Claim 22, Guillemette (US 6,382,944) further discloses a method for sheathing wires 16, semi-finished products for cables, or stranded wires with the extruder as mentioned above, the method comprising:
introducing a wire 16, a semi-finished cable product, or a stranded wire into the extrusion head  so that the wire, the semi-finished cable product, or the stranded wire passes through the extrusion head 2, 3, 5;
extruding the molding compound through the semi-finished product guide 2, 3 and the molding die 5 to form a sheathed wire 16, a semi-finished cable product, or a sheathed stranded wire;
acting of the adjustment device (a motorized adjustment device is obvious variant adjustment device, as mentioned above, in view of Tonsi et al. (US 5,286,183)), via the linear movement generated by the first actuator (adjustment screw 12; as mentioned above, a piezoelectric actuator is an obvious variant to the adjusting screw, as disclosed by Swanson et al. (US 2002/0158357)), directly on at least one of the semi-finished product guide, the molding die 5 (the adjustment device (defined by screws 12 and any elements between screws 12 and the molding die 5, such as element 4, as shown in figs. 2-3) acts directly on the molding die 5 (figs. 2-3)), and an alignment body (the adjustment device (screw 12) acts directly on the alignment body (defined by any elements between screws 12 and the molding die 5, such as element 4, as shown in figs. 2-3) (figs. 2-3));
aligning at least one of the semi-finished product guide 2, 3 and the molding die 5 with respect to each other; and

However, Guillemette (US 6,382,944) does not disclose a method including:
determining at least one measurand of the sheathed wire, the semi-finished cable product, or the sheathed stranded wire via a measuring device;
using the at least one measurand determined so as to generate the actuating signal; and
at least one of controlling and steering the motorized adjustment device by applying the actuating signal.
Tonsi et al. (US 5,286,183) is applied as above and further discloses a method for sheathing wires, semi- finished products for cables, or stranded wires with the extruder as above, the method comprising:
introducing a wire, a semi-finished cable product, or a stranded wire 7 into the extrusion head so that the wire, the semi-finished cable product, or the stranded wire passes through the extrusion head (figs. 1-2);
extruding the molding compound through the semi-finished product guide and the molding die to form a sheathed wire, a semi-finished cable product, or a sheathed stranded wire (figs. 1-2);
determining at least one measurand of the sheathed wire, the semi-finished cable product, or the sheathed stranded wire via the measuring device 17;
using the at least one measurand determined so as to generate the actuating signal from control box 18;
at least one of controlling and steering the motorized adjustment device by applying the actuating signal from control box 18;

It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the method with determining at least one measurand of the sheathed wire, the semi-finished cable product, or the sheathed stranded wire via a measuring device; using the at least one measurand determined so as to generate the actuating signal; and at least one of controlling and steering the motorized adjustment device by applying the actuating signal, as disclosed by Tonsi et al. (US 5,286,183), because such method modification are known in the art and would provide an alternative method configuration capable of feedback control of the motorized adjustment device.

As to Claim 23, Guillemette (US 6,382,944) further discloses a method for sheathing wires, semi-finished products for cables, or stranded wires via the extrusion apparatus as mentioned above, the method comprising:
introducing a wire 16, a semi-finished cable product, or a stranded wire into the extrusion head 2, 3, 5 so that the wire, the semi-finished cable product, or the stranded wire passes through the extrusion head 2, 3, 5;
extruding the molding compound through the semi-finished product guide 2, 3 and the molding die 5 to form a sheathed wire 16, a semi-finished cable product, or a sheathed stranded wire;
moving the adjustment device (a motorized adjustment device is obvious variant adjustment device, as mentioned above, in view of Tonsi et al. (US 5,286,183)) with respect to at least one of the semi- finished product guide 2, 3, the molding die 5, and an alignment body (defined by any elements between screws 12 and the molding die 5, such as element 4, as shown in figs. 2-3);

extruding a centered sheathed wire 16, a centered semi-finished cable product, or a centered sheathed stranded wire(figs. 2-3; col. 2, line 19, to col. 3, line 44; col. 1, lines 45-47, adjusted alignment applies a cylindrical layer of constant radial depth, i.e. centered sheathed wire).
However, Guillemette (US 6,382,944) does not disclose the method further comprising:
determining the at least one measurand of the sheathed wire, the semi-finished cable product, or the sheathed stranded wire via the measuring device;
using the at least one measurand determined so as to generate the actuating signal; and
at least one of controlling and steering the motorized adjustment device by applying the actuating signal.
Tonsi et al. (US 5,286,183) is applied as above and further discloses a method for sheathing wires, semi- finished products for cables, or stranded wires via the extrusion apparatus as recited above, the method comprising:
introducing a wire, a semi-finished cable product, or a stranded wire 7 into the extrusion head so that the wire, the semi-finished cable product, or the stranded wire passes through the extrusion head (figs. 1-2);
extruding the molding compound through the semi-finished product guide and the molding die to forma sheathed wire, a semi-finished cable product, or a sheathed stranded wire (figs. 1-2);
determining the at least one measurand of the sheathed wire, the semi-finished cable product, or the sheathed stranded wire via the measuring device 17;
using the at least one measurand determined so as to generate the actuating signal from control box 18;

moving the motorized adjustment device with respect to at least one of the semi-finished product guide, the molding die, and the alignment body (figs. 1-3; col. 7, lines 12-36).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the method with determining the at least one measurand of the sheathed wire, the semi-finished cable product, or the sheathed stranded wire via the measuring device; using the at least one measurand determined so as to generate the actuating signal; and at least one of controlling and steering the motorized adjustment device by applying the actuating signal, as disclosed by Tonsi et al. (US 5,286,183), because such method modification are known in the art and would provide an alternative method configuration capable of feedback control of the motorized adjustment device.
Response to Arguments
Applicant's arguments filed January 3, 2022 have been fully considered but they are not persuasive. 
Applicant argues that none of Tonsi, Swanson and Horiguchi teach or suggest at least the features of “a front plate arranged on the extrusion head” and “a motorized adjustment device arranged at the front plate on the extrusion head which is configured to be moved by an actuating signal” as is now required by independent claim 11 of the present invention.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Note that newly cited Guillemette (US 6,382,944) discloses the newly added limitations of a front plate and an adjustment device arranged at the front plate to the instant .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744